Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 3, 2022 has been entered. Claims 1, 3, 7, 9, 13, and 15 remain pending in the application. Claims 2, 4-6, 8, 10-12, 14, and 16-19 are canceled. Applicant’s amendments to the specification, drawings, and claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 1, 2021 and all rejections therein have been withdrawn.
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive in full. 
In response to applicant’s arguments under 35 U.S.C. §101, on pages 18-25, with regards to the pending claims, that the proposed claims now recite patent eligible subject matter, the Office finds the argument non-persuasive. Specifically, with regards to applicant’s argument on pages 22-23 with regard to Step 2A prong one of the 101 analysis, applicant is reminded that the claims are interpreted as a whole (see MPEP 2106.04), and while the steps the applicant notes do not recite an abstract idea, the claims as a whole do recite steps that under their broadest reasonable interpretation are abstract ideas. As such, the rejection stands as further discussed below. Further, with regards to applicant’s arguments on pages 24-25 directed to claims 7 and 9, applicant is reminded that claims are interpreted under their broadest reasonable interpretation with regards to 35 U.S.C. §101 and do not read in limitations from the specification, as such the claims as drafted and as noted below can include transitory forms of media including signal .
Applicant’s arguments, see Remarks, filed January 3, 2022, with respect to the rejection(s) of claim(s) 1, 3, 7, 9, 13, and 15 under 102(a)(1) and (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 with reference to Nealon in view of the newly found references of Chiang et al. (US PGPub 20100062410) and Borchers (US PGPub 20080140865) which are necessitated by applicant’s amendment of the claims as discussed further below.
Per applicant’s remarks, as claims 2, 4-6, 8, 10-12, 14, and 16-19 have been canceled, the arguments with regards to those claims are moot and therefore withdrawn per the amendment.
Examiner’s response to arguments are intended to be compliant with each and every argument included within Applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by Applicant is/are considered acquiescent forthwith except where disclaimed by Applicant.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7, 9, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Applicant is reminded, per MPEP 2106, with regard to claim analysis under 35 U.S.C. 101, that the claims are interpreted as a whole, and therefore, for step 2A, the claim can be directed to a judicial exception as a whole even if some of the steps or limitations if taken alone would not be directed to a judicial exception. Claims 1, 7, and 13 recite a method, system, and computer program product including the limitations receiving a historical test score data set; a test type of each test of the plurality of tests is selected from a plurality of test types; taking a responsive action, wherein the taking a responsive action comprises: receiving a selection of one test taker from the plurality of test takers, and a selected combination of subject, test format, and test type, as well as the additional limitation of a test format bias value. The recited steps and limitations, under their broadest reasonable interpretation, are mental processes capable of being performed in the human mind and/or methods of organizing human activity, specifically teaching. The limitations of receiving a historical test score data set and taking a responsive action are both mental processes and method of organizing human activity, and the limitations of a test type of each test of the plurality of tests is selected from a plurality of test types; receiving a selection of one test taker from the plurality of test takers; a selected combination of subject, test format, and test type; and a test format bias value are mental processes as the steps of selecting are judgements and a test format bias value is an opinion or evaluation one of ordinary skill in the art could perform in the mind. The recited steps and limitations, as drafted, are a process (or apparatus for performing the process) that is a method of applying an abstract idea, specifically mental processes (judgment [selecting a test type; selecting a test taker; selecting a combination of subject, format, and type], evaluation [receiving 
This judicial exception is not integrated into a practical application because the claims do not recite additional elements or steps that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional elements of a storage device including a set of storage medium(s) [claims 7 and 13]; a server computer system [claims 7 and 13]; computer code stored on the storage medium(s) with the computer code including data and instructions to cause one or more processors of a server computer system to perform at least the following operations [claim 7 and 13]; the historical test score data set including: (i) a plurality of historic test scores respectively achieved by each test taker of a plurality of test takers on a plurality of tests, and (ii) for each test taker, a test format value from among of a plurality of test formats for each test of the given first test taker plurality of tests, wherein a test type of each test of the plurality of tests is, for each subject of a plurality of subjects, selected from a plurality of test types, wherein the plurality of test formats include essay format and multiple choice format, wherein the plurality of test types include computer based tests and paper based tests, and wherein the historical test score data set received from each teacher computer device is specific to a unique subject of the plurality of subjects; and a responsive action based, at least in part, upon a test format bias value with respect to each test taker for each combination of subject, test format and test type and the additional steps of receiving, from a first dashboard on a screen of a computer monitor in the server computer system, a selection of one test taker from the plurality of test takers; and in response to said receiving the selection of the one test taker, presenting a second dashboard on the screen of the computer monitor, wherein the second dashboard includes selectable buttons enabling selection of a test format bias value for the one test taker for any combination of subject, test format and test type, and wherein the test format bias value for the one test taker with respect to a selected combination of subject, test format and test type is based, at least in part, upon the historical test score data set, with the test format bias value reflecting a favorability of the test format relative to other test formats for the subject and test type in the selected combination do not amount to significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. With regard to the additional elements and per paragraph 0022 of the instant application, the computing device as the apparatus or performing the method can be a general-purpose computer, and the claimed hardware limitations of a processor, storage device, storage mediums, and computer code are recited at a high level of generality. As the hardware is a generic computing device and the limitations are merely using a computer as a tool to perform an abstract idea, the additional hardware elements and steps of receiving data by one or more processors and presenting a dashboard including data and user interaction to select the type of data fall under the “apply it” limitations within the judicial exception and are not indicative of a practical application or meaningful limitation. The further additional elements of the types of data included in the data set specifically the combinations of a subject, test type, and test format are clarifications of the types of data and information included in the abstract idea process and thereby amount to insignificant extra solution activity (see MPEP 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps and elements are insignificant extra-solution activities or merely instructions for implementing the abstract ideas on a generic computing device or computer which fall under the “apply it” limitation of the judicial exception and do not amount to significantly more than the judicial exception. Per applicant’s arguments, on page 21, that the claims recite limitations other than what is well-understood, routine, and conventional, the claim limitations, as discussed above, are merely instructions for using a computing device to implement the abstract idea and clarify the types of data and how they are gathered and displayed for the process which is routine for computer-based training. As such, the claims do not include additional elements or steps that are sufficient to amount to significantly more that the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract ideas. Therefore, claims 1, 7, and 13 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 3, 9, and 15 depend from claims 1, 7, and 13, respectively, and include all the limitations of the claim. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exceptions as the claims recite the limitation the historical test score data set includes: (i) a plurality of historic test scores respectively achieved by other test takers with characteristics similar to the plurality of test takers on a plurality of other tests, and (ii) for each other test taker, a test format value of the plurality of test formats for each other test of the plurality of tests. The limitation, under its broadest reasonable interpretation, is further clarification of the types of data and information included in the process, specifically that the data set includes data points from other test takers (similar to a control or measurement group for statistical analysis). This limitation amounts to insignificant extra-solution activity (Per MPEP 2106.05(g)) as it merely clarifies how the data is chosen and what types of data are chosen. As such, this limitation does not amount to significantly more as it does not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims. Accordingly, claims 3, 9, and 15 are directed to abstract ideas without significantly more and are not drawn to eligible subject matter. The claims are rejected under 35 U.S.C. 101.
Claims 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because, under its broadest reasonable interpretation, claim 7 recites a computer program product without any structural recitations to limit the claim from including transitory media. As such, the computer program product could include a transitory media including forms of signal transmission, such as propagating electrical signals or carrier waves which is enumerated by the courts as non-statutory subject matter (see in re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007)). The applicant is required to provide the claim limitation limiting the computer readable medium to only non-transitory embodiments. For this reason, the applicant is suggested to amend the claim to recite the computer program product stored on a non-transitory computer readable medium for execution 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 7, 9, 16, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nealon (US PGPub 20140024009) in view of Borchers (US PGPub 20080140865) and Chiang et al. (US PGPub 20100062410), hereinafter referred to as Chiang.
In regards to claims 1, 7 and 13, Nealon discloses a computer-implemented method [claim 1] (Paragraph 0077 recites a method implemented by a computing device); a computer program product [claim 7] (Paragraphs 0131-0132); and a server computer system (Paragraphs 0046, 0134; Fig 1, Ref 102) comprising:
one or more processors [claim 7 and 13] (Paragraphs 0118-0120; Fig 16, Ref 1602); 
a storage device including a set of storage medium(s) [claim 7 and 13] (Fig 16, Ref 1606; Paragraphs 0118-0120); and 
computer code stored on the storage medium(s) (Paragraph 0132), with the computer code including data and instructions to cause the one or more processors set to perform (Paragraph 0132) at least the following: 
receiving, by one or more processors (Paragraphs 0118-0120; Fig 16, Ref 1602) of a server computer system (Paragraphs 0046, 0134; Fig 1, Ref 102) from each teacher computer device (Paragraph 0046; Fig 1, Ref 112) of a plurality of teacher computer devices (Paragraph 0102 teaches the system may include one or more teacher devices (Ref 112)) via communication network (Paragraph 0046; Fig 1, Ref 104), a historical test score data set that includes information of (Paragraphs 0053, 0080 : 
a plurality of historic test scores respectively achieved by each test taker of a plurality of test takers on a plurality of tests (Paragraphs 0053, 0057, 0080 disclose a user profile including past educational performance which can include past assessment performance and the system compares and indicates similar other learner profiles (plurality of test takes) including the other learners test performance), and 
for each test taker (Paragraphs 0053, 0080 teach learner profiles for individual learners (each test taker)), a test format value (Paragraphs 0021, 0048, 0064; Nealon discloses both an algorithm for monitoring a student’s progress and discovering which formats are most effective for the student and a format preference over other formats based on surveys given to students where the value could be a positive or negative decision (value) based on the students preference which are store in the profile (historical data)) of a plurality of test formats for each test of the plurality of tests (Paragraph 0079 teaches a user may take multiple tests in a session (plurality of tests)), wherein a test type of each test of the plurality of tests is, for each subject of a plurality of subjects (Paragraphs 0069, 0081 teach the educational platform server may receive educational data for a particular subject area or multiple subjects (plurality of subjects) and identify learner progress within the specific subject area), selected from a plurality of test types (Paragraphs 0059, 0062 teach the system governs various types of educational content which would include types of tests that is delivered to , wherein the plurality of test formats include essay format (Paragraphs 0020, 0112-0113 list open ended/essay questions as a potential assessment format) and multiple choice format (Paragraphs 0064, 0097, 0113 list multiple choice questions as a potential assessment format), and wherein the historical test score data set received from each teacher computer device is specific to a unique subject of the plurality of subjects (Paragraphs 0069, 0081 teach the educational platform server may receive educational data for a particular subject area or multiple subjects (plurality of subjects) and identify learner progress within the specific subject area); 
taking, by one or more processors (Paragraphs 0118-0120; Fig 16, Ref 1602), a responsive action based, at least in part, upon a test format bias value (Paragraphs 0064, 0097, 0113 disclose creating an assessment based on the format preference (bias value) of the student as a responsive action), wherein said taking the responsive action comprises:
from a first dashboard on a screen of a computer monitor in the server computer system (Paragraph 0107; Fig 7 shows a dashboard displayed on a device of the server system); and 
wherein the test format bias value for the one test taker is based, at least in part, upon the historical test score data set, with the test format bias value reflecting a favorability of the test format relative to other test formats (Paragraphs 0021, 0048, 0064; Nealon discloses both an algorithm for monitoring a student’s progress and discovering which formats are most effective for the student and a format preference over other formats based on surveys given to  
Nealon does not explicitly teach wherein the plurality of test types include computer based tests and paper based tests; a test format bias value with respect to each test taker for each combination of subject, test format and test type; receiving a selection of one test taker from the plurality of test takers; and in response to said receiving the selection of the one test taker, presenting a second dashboard on the screen of the computer monitor, wherein the second dashboard includes selectable buttons enabling selection of a test format bias value for the one test taker for any combination of subject, test format and test type, and wherein the test format bias value for the one test taker with respect to a selected combination of subject, test format and test type is based, at least in part, upon the historical test score data set, with the test format bias value reflecting a favorability of the test format relative to other test formats for the subject and test type in the selected combination.
However, Borchers teaches a test administration system including paper and computer-based tests and that a test taker or administrator may prefer one type over the other as some test takers are more comfortable with one type (Paragraph 0014).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon with the teachings of Borchers as both references and the claimed invention are directed to educational administration systems including CBT. One of ordinary skill in the art would have modified Nealon to include both paper and computer-based tests and thereby the historical data of both paper and computer-based tests. With the additional historical data, one of ordinary skill would include the type of  wherein the plurality of test types include computer based tests and paper based tests; a test format bias value with respect to each test taker for each combination of subject, test format and test type and wherein the test format bias value for the one test taker with respect to a selected combination of subject, test format and test type is based, at least in part, upon the historical test score data set, with the test format bias value reflecting a favorability of the test format relative to other test formats for the subject and test type in the selected combination. One of ordinary skill in the art would have been motivated to make the modification before the effective filing date in order to provide users a more satisfactory experience (Borchers paragraph 0014) with their preferred type of test and using the data from those tests to further improve the learner favorability/preference determination to include types of tests on top of subject and format.
Nealon in view of Borchers does not explicitly teach receiving a selection of one test taker from the plurality of test takers; and in response to said receiving the selection of the one test taker, presenting a second dashboard on the screen of the computer monitor, wherein the second dashboard includes selectable buttons enabling selection of a test format bias value for the one test taker for any combination of subject, test format and test type. However, Chiang teaches a computerized testing and administration system that includes a user interface (dashboard) (Paragraph 0018; fig 3) with which a teacher can select a specific student from a plurality of students/test takers to view their academic history (Paragraph 0030) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon in view of Borchers with the teachings of Chiang as the references and the claimed invention are directed to educational administration systems including CBT. One of ordinary skill in the art would have modified Nealon in view of Borchers to include modifying the dashboard of Nealon to include the functionality of selecting a specific student from the plurality of students to access their academic history including their test format favorability. Additionally, one of ordinary skill would include the functionality of Chiang on the dashboard of Nealon to select a specific subject with regards to the testing and student history as well as using the test format and type of Nealon in view of Borchers as a portion of the criteria selection of Chiang. Upon such modification, the system and method of Nealon in view of Borchers would include receiving a selection of one test taker from the plurality of test takers; and in response to said receiving the selection of the one test taker, presenting a second dashboard on the screen of the computer monitor, wherein the second dashboard includes selectable buttons enabling selection of a test format bias value for the one test taker for any combination of subject, test format and test type. One of ordinary skill in the art would have been motivated to make this modification in order to provide easier organization and sorting of the relevant student academic data including the test preferences (test format bias value) for any combination of subject, format, and type as determined by using the various data points included in Nealon in view of Borchers.
In regards to claims 3, 9, and 15, Nealon further teaches wherein the historical test score data set includes: 
(i) a plurality of historic test scores respectively achieved by other test takers with characteristics similar to the plurality of test takers on a plurality other tests (Paragraphs 0009, 0053, 0057; Nealon discloses including user profile data of similar users which includes the other student’s past educational performance and giving signals of similar learner profiles), and 
(ii) for each other test taker, a test format value of the plurality of test formats for each other test of the plurality of other tests (Paragraphs 0009, 0021, 0048, 0064; Nealon discloses both an algorithm for monitoring a student’s progress which requires the scores students achieve on assessment to track their progress and find which formats they prefer and a survey which would collect a value for the format based on students answers where the value can be a positive or negative preference for each format; both would be included in the student’s learner profile and thereby connected to each other as “other learner profiles”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715